DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 6/30/2022.  As directed by the amendment, claims 34, 49 and 50 have been amended, and claims 37, 38 and 53 have been cancelled. As such, claims 34-36, 39-52, 54, 55 and 57 are pending in the instant application.
Applicant has amended claim 34 to address minor informality; the objection to the claims is withdrawn.

Response to Arguments
Applicant's arguments filed 6/30/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant states on page 10 of Remarks that “Orr describes a method for inducing a change in the effective ventilation…so an initial increase of CvCO2 may occur…further changes in effective ventilation…should not cause further substantial changes in the CvCO2…according to the differential Fick equation of Orr, once the CvCO2 reaches a new, substantially steady state level, it remains at that level.”
The Examiner respectfully notes that this discussion of Orr is with regards to Orr Figs. 3-4, where the “After” steady state ends up a little higher than the “Before” steady state. As Applicant should be aware, in order to perform the Fick calculations, two steady states are required: one high and one low. Orr clearly teaches high and low steady states, see e.g. Orr Fig. 9B. The section of Orr referenced by Applicant is demonstrating that the “N” states end up being the same level (not different levels as shown in Figs. 3-4) as the pattern continues to oscillate. 

Applicant further argues on page 10 of Remarks that “Orr does not show or suggest…that this steady state is achieved via effectuating a second change in effective ventilation…which causes this phase…to comprise a second breath so that the steady state is assumed during at least two consecutive breaths…in Fig. 2A, steady state is achieved gradually after a first breath and is in no way caused via the second breath.”
The Examiner respectfully notes that if there was no second breath, the steady state would not exist/be achieved; therefore, the second breath is required to cause/achieve the steady state. Orr para [0053] teaches a sinusoidal pattern that produces plateaus/steady states similar to Figs. 2A and 9B, just with more rounded edges at the transitions. The breaths at and immediately adjacent the peaks/valleys of Orr para [0053] are the breaths responsible for the steady state achieved in those locations. If those breaths are not performed, the steady state is not achieved; (all of) those breaths cause the steady state. Therefore, Orr discloses a method as instantly claimed; the rejections in view of Orr are maintained below.

Applicant argues on page 11 of Remarks that “Orr does not show or suggest that the difference in volume of the second breath is in any way configured to cause the steady state.”	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the difference in volume is configured to cause the steady state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully notes that the claims only require that 1) the second breath be different in volume or duration from the first, and 2) the second breath to be adapted to cause the level of expired CO2 to assume a steady state. These two parameters are not required to have a causal relationship in the claims, i.e. the claims do not require the difference in volume/duration to be specifically configured to be the (sole) cause of the steady state assumption. Orr teaches a sinusoidal pattern, where steady state is achieved via the overall increased (or decreased) volume of breaths at/near the peaks/valleys as compared to those not in the peaks/valleys. Since the breaths in the peaks/valleys of Orr produce the steady states and have different volumes, Orr meets the instant claim language; the rejections in view of Orr are maintained below.

Applicant further argues on pages 11-12 of Remarks that Fisher does not show or suggest effectuating a second change as claimed because “Fisher teaches determining a physiological parameter by iteratively generating and evaluating test values of a physiological parameter by administering a single bolus breath.”
The Examiner respectfully notes that Applicant has omitted where after the bolus breath, Fisher delivers a test concentration over the remaining breaths (see the breaths after the bolus in Fisher Fig. 5a and paras [0056-57], [0128], [0141-142], [0161-164]). It is the subsequent delivery of this test gas concentration that corresponds to the instant “effectuating a second change”; therefore, the rejections in view of Fisher are maintained below.

Applicant further argues on page 12 of Remarks that “the test values of Fisher are in no way calculated based on measurements obtained during an analyzed sequence of breaths during which the subject [i]s ventilated using a ventilation pattern”. 
The Examiner respectfully disagrees. As is clear from the excerpted sections in the rejection in view of Fisher maintained below, and shown pictorially in Fisher Fig. 5a, the measurements from each pattern (comprising a bolus and subsequent test breaths) are used to calculate a Qcalc value for that pattern. This meets the instant calculation limitation. 

Applicant further argues on page 12 of Remarks that “Fisher does not show or suggest effectuating a second change in effective ventilation during, for example, the increased ventilation initiated via the bolus breath, to cause the steady state…if the test value is correct, steady state is achieved via the bolus breath, which the Examiner contends is comparable to the first breath.”
The Examiner respectfully disagrees with Applicant’s mischaracterization of Fisher. The steady state of Fisher is not “achieved via the bolus breath” at any point. The steady state is achieved via selection of the correct concentration for the subsequent (test concentration) breaths that follow the bolus breath. Fisher clearly demonstrates the contested second change (corresponding to Fisher’s delivery of the correct test concentration after the bolus) causing the steady state (Fisher Fig. 5a, bottom view), because if test concentration delivered in the breaths after the bolus is not correct, steady state is not achieved, see Fisher Fig. 5a, upper and middle views. [If, as Applicant asserts, the bolus itself achieves a steady state, all three of the views in Fig. 5a would show steady states, because all three begin with a bolus.]

Applicant lastly argues on page 12 of Remarks that “the estimated pulmonary blood flow (value A) is tested by calculating and administering the bolus breath (e.g. a first breath)…[i]f the test value (estimated pulmonary blood flow) if correct, steady state will be achieved…Examiner contends that since, at some point value A will be deemed correct, the bolus breath used to test value A is representative of the ventilation pattern of the recited claim.”
The Examiner respectfully notes that Applicant appears to have misunderstood both the disclosure of Fisher as well as the rejection. The bolus breath alone was not asserted to be “representative of the ventilation pattern of the recited claim,” because the bolus breath alone does not result in a steady state, as discussed above. It is the bolus breath followed by the (correct) test concentration breaths that corresponds to the claimed ventilation pattern. As such, the rejections in view of Fisher are maintained below.

Applicant argues on page 13 of Remarks that “a test value will only ever be determined to be an accurate calculation…if verified via a ventilation pattern determined thereby…[t]he ventilation pattern is merely used to confirm whether the test value is correct and indeed, is applied after the test value is calculated.”
The Examiner respectfully notes that in order to verify a calculation, a new ventilation pattern is executed and a calculation performed based on that new pattern in order to provide a comparison value for the confirmation. It is the calculation of this comparison value that reads on the claimed calculation. See e.g. Fisher Fig. 5a, where bottom pattern is used to generate data to calculate Qcalc = 5 L/min, which is compared to the previous iteration’s result, i.e. Qest = 5 L/min. Therefore, Fisher discloses a calculation as claimed and the rejections in view of Fisher are maintained below.

Applicant makes no further substantive arguments on pages 13-14 of Remarks, relying solely on the arguments already addressed above. The Examiner refers to her responses above.

Claim Objections
Claims 34, 49 and 50 are objected to because of the following informalities: it would be more clear if Applicant used the traditional US expression of decimals with periods rather than commas (i.e. 0.3 instead of 0,3).  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 34, 35, 39, 43, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orr et al. (US 2002/0174866 A1; hereinafter “Orr”) (as evidenced by CO2 conversion NPL, see attached).
Regarding claim 34, Orr discloses a method for enabling a non-invasive determination of at least one physiological parameter including an effective lung volume ("ELV"), a cardiac output, an effective pulmonary blood flow ("EPBF") and/or a carbon dioxide ("CO2") content of venous blood (VCO2 and PetCO2…used to calculate…cardiac output, para [0012]; calculated pulmonary capillary blood flow or cardiac output, para [0055]; see also the equations in paras [0067-108] and paras [0114-116]) of a mechanically ventilated subject (Fig. 1) from flow or volume and CO2 measurements (i.e. the measurements from flow sensor 12 and carbon dioxide sensor 14) (paras [0060-62]), comprising the steps of: 
ventilating the subject using a ventilation pattern comprising at least one phase of decreased ventilation (R) and at least one phase of increased ventilation (N) (Fig. 2A in view of 9B; paras [0049-50], [0053], [0058], [0100]), 
wherein each of the at least one phase of decreased ventilation and the at least one phase of increased ventilation comprises at least two breaths during which a level of CO2 expired by the subject assumes a substantially steady state (at the plateaus/near the peaks/valleys of the sinusoidal curve, see Fig. 2A in view of 9B; paras [0049-50], [0053], [0058], [0100]), 
effectuating a first change in effective ventilation of the subject in order to initiate a phase of decreased or increased ventilation comprising at least a first breath, which differs in volume from a preceding breath for generating a substantial change in the level of expired CO2 compared to the preceding breath (e.g. Fig. 2A; any of the breaths right before a peak/valley of the sinusoidal curve described in para [0053], e.g. the breath with a tidal volume of 590 ml, that result in a substantial change as compared to one of the preceding breaths, e.g. 400 ml), wherein the substantial change in the level of expired CO2, when measured as a fraction of CO2 in expired gas, is at least 0.3 percentage points (Fig. 2A in view of para [0053], where Fig. 2A depicts a change between plateaus/peaks/valleys of 3 mmHg, which corresponds to about ~0.4% etCO2, see CO2 conversion NPL, which demonstrates that 1 mmHg corresponds to ~0.13% etCO2, such that, although the Examiner is unable to experimentally confirm the change in etCO2 the pattern of para [0053] effects, it can be reasonably expected that the pattern of para [0053] inherently effects the same scale of change because it understood to be necessary for the calculations disclosed by Orr (see e.g. paras [0012-17]). In the alternative, if Applicant is able to objectively demonstrate that the pattern of para [0053] does not inherently effect a change of about ~0.4%, it would have been obvious to an artisan before the effective filing date of the claimed invention for to ensure that the method of Orr produces a substantial change in the level of expired CO2, when measured as a fraction of CO2 in expired gas, that is at least 0.3 percentage points as suggested by Orr, in order to provide a sufficient difference in etCO2 to allow for accurate differential Fick calculations to be performed);
effecting a second change in effective ventilation of the subject within said phase of increased or decreased ventilation, wherein the second change in effective ventilation causes the phase to comprise at least a second breath (e.g. the breath with a tidal volume of 600 ml in para [0053]) that is different in volume than the first breath (it is at least 10 mL greater in volume) and adapted to cause the level of expired CO2 to assume a substantially steady state during at least two consecutive breaths (at the plateaus/near the peaks of the sinusoidal curve, see Fig. 2A in view of 9B and para [0053]; e.g. the first and second breath discussed above) of said phase of decreased or increased ventilation, such that a level of expired CO2, when measured as a fraction of CO2 in expired gas, does not deviate by more than 0.1 percentage points between the consecutive breaths (Fig. 2A in view of para [0053], where Fig. 2A depicts plateaus/peaks/valleys that show no substantial deviation between adjacent points, i.e. much less than 0.1% etCO2, such that, although the Examiner is unable to experimentally confirm the deviation at the peaks/valleys of the pattern of para [0053], it can be reasonably expected that the pattern of para [0053] inherently effects the same degree of steady state because it understood to be necessary for the calculations disclosed by Orr (see e.g. paras [0012-17]). In the alternative, if Applicant is able to objectively demonstrate that the pattern of para [0053] does not inherently result in a level of expired CO2, when measured as a fraction of CO2 in expired gas, that does not deviate by more than 0.1 percentage points between the consecutive breaths, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the method of Orr produces a steady state that does not deviate by more than 0.1 percentage points between consecutive breaths as suggested by Orr, in order to provide a sufficient degree of steadiness in the steady state to allow for accurate differential Fick calculations to be performed), and 
calculating the at least one physiological parameter from one of flow, volume and CO2 measurements obtained during an analysed sequence of breaths during which the subject is ventilated using the ventilation pattern (plateaus values…are used to estimate [i.e. calculate using the equations of paras [0069-108], see para [0097]] pulmonary capillary blood flow or cardiac output, para [0101]; data are then used to determine the pulmonary capillary blood flow or cardiac output, such as by use of any of the various Fick equations presented above, [0115]).
Regarding claim 35, Orr discloses/teaches the method of claim 34, wherein each phase of decreased and increased ventilation comprises at least a first breath for generating a substantial change in the level of expired CO2 compared to a preceding breath (e.g. Fig. 2A; any of the breaths right before a peak/valley of the sinusoidal curve described in para [0053], e.g. the breaths with a tidal volume of 410 and 590 ml, that result in a substantial change as compared to one of the preceding breaths, e.g. 600 and 400 ml, respectively), and at least a second breath (e.g. the breaths with a tidal volume of 400 ml and 600 ml in para [0053]) being different in volume than the first breath, for causing the level of expired CO2 to assume the substantially steady state (see claim 34 discussion above).
Regarding claim 39, Orr discloses/teaches the method of claim 34, wherein the at least first and the at least second breath differ from a respective preceding breath in at least one of a duration of a pre-inspiratory pause, a duration of an end-inspiratory pause, and a tidal volume (the breaths differ in tidal volume, see para [0053]).
Regarding claim 43, Orr discloses/teaches the method of claim 34, wherein a phase of increased ventilation comprises the at least first breath and the at least second breath, wherein the at least second breath in the phase of increased ventilation is a breath of decreased tidal volume compared to the at least first breath in the phase of increased ventilation (para [0053]).
Regarding claim 45, Orr discloses/teaches the method of claim 34, further comprising the step of: determining EPBF, cardiac output and/or the CO2 content of venous blood from a sequence of breaths comprising at least two breaths of substantially steady state within a phase of decreased ventilation and at least two breaths of substantially steady state within a phase of increased ventilation (Fig. 2A in view of 9B and para [0053]; VCO2 and PetCO2…used to calculate…cardiac output, para [0012]; plateaus values…are used to estimate [i.e. calculate using the equations of paras [0069-108], see para [0097]] pulmonary capillary blood flow or cardiac output, para [0101]; calculated pulmonary capillary blood flow or cardiac output, para [0055]; data are then used to determine the pulmonary capillary blood flow or cardiac output, such as by use of any of the various Fick equations presented above, [0115]).
Regarding claim 47, Orr discloses/teaches the method of claim 45, wherein EPBF, the cardiac output and/or the CO2 content of venous blood is determined only from breaths during which the level of expired CO2 assumes a substantially steady state (Fig. 2A in view of 9B and para [0053]; VCO2 and PetCO2…used to calculate…cardiac output, para [0012]; plateaus values…are used to estimate [i.e. calculate using the equations of paras [0069-108], see para [0097]] pulmonary capillary blood flow or cardiac output, para [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36,39-45, 47, 49-52, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2013/0109978 A1; hereinafter “Fisher”) in view of Orr (as evidenced by CO2 conversion NPL, see attached).
Regarding claims 34, 49 and 50, Fisher discloses/teaches a breathing apparatus with controller configured via a non-transitory, computer-readable data storage medium with an executable program, wherein the program instructs a processing unit/a control unit to perform operations/a method (Fig. 1; paras [0125], [0127], [0169-170]) for enabling a non-invasive determination of at least one physiological parameter including an effective lung volume ("ELV"), a cardiac output, an effective pulmonary blood flow ("EPBF") and/or a carbon dioxide ("CO2") content of venous blood (e.g. title, paras [0002-4], [0009], and [0108]) of a mechanically ventilated subject (Fig. 1; para [0109]) from flow or volume and CO2 measurements (e.g. paras [0048], [109-113], [0142-143], [0154], [0165-166]), comprising the steps of: 
ventilating the subject using a ventilation pattern comprising at least one phase of decreased ventilation (inhalations comprising a higher amount of CO2, to the right in Fig. 5a) and at least one phase of increased ventilation (inhalations comprising a lower amount of CO2, to the left in Fig. 5a), 
wherein each of the at least one phase of decreased ventilation and the at least one phase of increased ventilation comprises at least two breaths during which a level of CO2 expired by the subject assumes a substantially steady state (bottom view in Fig. 5a, where the data points are breaths; para [0139]), 
effectuating a first change in effective ventilation of the subject in order to initiate a phase of decreased or increased ventilation (one series of inspiratory cycles) comprising at least a first breath (bolus breath), which differs from a preceding breath (any of the baseline breaths before the bolus breath), for generating a substantial change in the level of expired CO2 compared to the preceding breath, wherein the substantial change in the level of expired CO2, when measured as a fraction of CO2 in expired gas, is at least 0.3 percentage units ([t]he bolus breath may optimally increase end-tidal CO2 by approximately 10 mmHg [i.e. 1.7% etCO2 per the CO2 conversion NPL], para [0141]),
effecting a second change in effective ventilation of the subject within said phase of increased or decreased ventilation, wherein the second change in effective ventilation causes the phase to comprise at least a second breath (subsequent delivery of test gas for the remainder of the cycle or predefined time or number of breaths) that is different than the first breath, and adapted to cause the level of expired CO2 to assume a substantially steady state during at least two consecutive breaths of said phase of decreased or increased ventilation (bottom view of Fig. 5a; e.g. paras [0056-57], [0128], [0141-142], [0161-164]), such that a level of expired CO2, when measured as a fraction of CO2 in the expired gas, does not deviate by more than 0.1 percentage units between the consecutive breaths ([s]tability of end-tidal CO2…±0.2 mmHg [~0.03% etCO2 per the CO2 conversion NPL]…±0.5 mmHg [~0.07%, etCO2 per the CO2 conversion NPL], para [0139], which, while directed to the steady state in the baseline, would also have been understood by an artisan at the time of invention to apply equally to the steady state in the test phase; end-tidal CO2 in the test phase remains constant, para [0173]), and
calculating the at least one physiological parameter from one of flow, volume and CO2 measurements obtained during an analysed sequence of breaths during which the subject is ventilated using the ventilation pattern (Fig. 5A-B; abstract, paras [0001-4], [0015], [0058], para [0108]; computation based on a test mathematical relationship…apply the differential Fick formula to our rest state and a second state represented for example by the last test breath before recirculation, it is possible to calculate a value for cardiac output, para [0128]; [i]f the pulmonary blood flow or the mixed-venous concentration of CO2 is known, the other can be calculated, paras [0137-138]; at the end of the test phase…[r]efined test values for pulmonary blood flow and mixed-venous CO2 are recalculated…using VCO2R, CaCO2R, [i.e. volume and CO2 measurements from the rest phase], VO2T and CaCO2T [i.e. volume and CO2 measurements from the test phase], paras [0140-144]; calculated parameters at the end of each test, para [0149]; the pulmonary blood flow calculated in each test, para [0171]; [0155-0167]—bolding by the Examiner for emphasis).
While Fisher teaches that the at least second breath is different from the first breath (it can have a different CO2 and/or flow rate concentration as indicated above), Fisher is silent regarding wherein the second breath is different from the first breath in duration and/or volume. However, Orr teaches that it was well known in the art of using a differential Fick technique to calculate cardiac output before the effective filing date of the claimed intention to produce the required difference in etCO2 levels using either different CO2 concentrations as taught by Fisher or different duration and/or volume (Orr paras [0027] and [0033]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Fisher to include wherein the second breath is different from the first breath in duration and/or volume as taught by Orr, in order to perform the method using standard ventilator parameters, e.g. without having to have a separate system to control the delivered CO2 concentration, to provide the expected result of a steady-state forcing method that can be practiced on a broader subset of ventilators.
Regarding claims 35 and 51, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, but Fisher is silent regarding wherein each phase of decreased and increased ventilation comprises at least a first breath for generating a substantial change in the level of expired CO2 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired CO2 to assume the substantially steady state. However, Orr further teaches using ventilation phases that are substantially the same and abbreviated to reduce the amount of time required to calculate cardiac output (paras [0028-32]), such that, in combination with Fisher’s teaching of forcing steady state (e.g. para [0142]), it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method and apparatus of Fisher in view of Orr to include wherein both the phases of decreased and increased ventilation comprise at least a first breath for generating a substantial change in the level of expired C02 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired C02 to assume the substantially steady state as claimed, in order to force the steady state in both phases (i.e. have phases that are substantially the same) so as to achieve the steady state sooner in each phase and thus produce the expected result of reducing the length of time required to calculate cardiac output by reducing the total time of the phases as further taught by Orr.
Regarding claims 36 and 52, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher further discloses wherein the at least first breath for generating the substantial change in the level of expired CO2 is one single breath (one bolus breath, para [0141]).  
Regarding claims 39 and 54, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher as modified by Orr further teaches wherein the at least first and the at least second breath differ from a respective preceding breath in at least one of a duration of a pre-inspiratory pause, a duration of an end-inspiratory pause, and a tidal volume (Orr para [0033]).  
Regarding claims 40-43, Fisher in view of Orr teaches the method of claim 34, wherein an artisan before the effective filing date of the claimed invention would have been familiar with how adjustments of inspiratory pauses affect etCO2/mimic different CO2 delivery percentages, as evidenced by Orr para [0033], such that through routine experimentation, an artisan would have readily arrived at wherein a phase of decreased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is prolonged compared to any pre-inspiratory pause of the preceding breath, and/or a post-inspiratory pause which is prolonged compared to any post-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2 and wherein the at least second breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is shorter than the pre-inspiratory pause of the at least first breath in the phase of decreased ventilation, and/or wherein a phase of increased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of increased ventilation comprises a pre-inspiratory pause which is shortened compared to any pre-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2, and wherein the at least second breath in the phase of increased ventilation is a breath of decreased tidal volume compared to the at least first breath in the phase of increased ventilation and/or wherein the at least second breath in the phase of increased ventilation comprises a pre-inspiratory pause which is prolonged compared to any pre-inspiratory pause of the at least first breath in the phase of increased ventilation, in order to produce the expected results of producing the required difference in etCO2 between phases taught by Fisher in view of Orr and to force the steady state within a phase as taught by Fisher in view of Orr.
Regarding claims 44 and 55, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher in view of Orr further teaches the method/apparatus controller configured to perform further comprising the steps of: 
measuring expired CO2 in expiration gases expired by the subject (elevated end-tidal CO2…measured, Fisher para [0142]) via a CO2 sensor (Fisher e.g. para [0142] in view of para [0056]), and
using expired CO2 as control parameter, controlling the duration and/or volume of the at least second breath so as to obtain the substantially steady state level of expired CO2 (Fisher e.g. para [0142] in view of the teaching Orr to achieve the steady state by adjusting duration and/or volume rather than FICO2 and/or flow rate).  
Regarding claim 45, Fisher in view of Orr teaches the method of claim 34, wherein Fisher further discloses/teaches the method further comprising the step of: 
determining EPBF, cardiac output and/or the CO2 content of venous blood from a sequence of breaths comprising at least two breaths of substantially steady state within a phase of decreased ventilation and at least two breaths of substantially steady state within a phase of increased ventilation (para [0108] or [0128] in view of e.g. paras [0139] and [0143]).  
Regarding claim 47, Fisher in view of Orr teaches the method of claim 45, wherein Fisher further discloses/teaches the method wherein EPBF, the cardiac output and/or the CO2 content of venous blood is determined only from breaths during which the level of expired CO2 assumes a substantially steady state (para [0108] or [0128] in view of e.g. paras [0139] and [0143] and the bottom view of Fig. 5a).  

Claims 34-36, 39-45, 47, 49-52, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Fisher. [Note: claims 35, 39, 43, 45 and 47 are being alternately rejected here because the rejection of claim 36 requires a reworking of the limitations of claim 34 in view of Orr.]
Regarding claims 34, 36 and 52 (see rejection of claim 50 below), Orr discloses a method for enabling a non-invasive determination of at least one physiological parameter including an effective lung volume ("ELV"), a cardiac output, an effective pulmonary blood flow ("EPBF") and/or a carbon dioxide ("CO2") content of venous blood (VCO2 and PetCO2…used to calculate…cardiac output, para [0012]; calculated pulmonary capillary blood flow or cardiac output, para [0055]; see also the equations in paras [0067-108]) of a mechanically ventilated subject (Fig. 1) from flow or volume and CO2 measurements (i.e. the measurements from flow sensor 12 and carbon dioxide sensor 14) (paras [0060-62]), comprising the step of: 
ventilating the subject using a ventilation pattern comprising at least one phase of decreased ventilation (R) and at least one phase of increased ventilation (N) (Fig. 2A in view of 9B; paras [0049-50], [0053], [0058], [0100]), 
wherein each of the at least one phase of decreased ventilation and the at least one phase of increased ventilation comprises at least two breaths during which a level of CO2 expired by the subject assumes a substantially steady state (at the plateaus/near the peaks of the sinusoidal curve, see Fig. 2A in view of 9B; paras [0049-50], [0053], [0058], [0100]), 
effectuating a first change in effective ventilation of the subject in order to initiate a phase of decreased or increased ventilation comprising at least a first breath, which differs in volume from a preceding breath for generating a substantial change in the level of expired CO2 compared to the preceding breath (e.g. Fig. 2A; any of the breaths right before a peak/valley of the sinusoidal curve described in para [0053], e.g. the breath with a tidal volume of 590 ml, that result in a substantial change as compared to one of the preceding breaths, e.g. 400 ml), wherein the substantial change in the level of expired CO2, when measured as a fraction of CO2 in expired gas, is at least 0.3 percentage points (Fig. 2A in view of para [0053], where Fig. 2A depicts a change between plateaus/peaks/valleys of 3 mmHg, which corresponds to about ~0.4% etCO2, see CO2 conversion NPL, such that, although the Examiner is unable to experimentally confirm the change in etCO2 the pattern of para [0053] effects, it can be reasonably expected that the pattern of para [0053] inherently effects the same scale of change because it understood to be necessary for the calculations disclosed by Orr (see e.g. paras [0012-17]). In the alternative, if Applicant is able to objectively demonstrate that the pattern of para [0053] does not inherently effect a change of about ~0.4%, it would have been obvious to an artisan before the effective filing date of the claimed invention for to ensure that the method of Orr produces a substantial change in the level of expired CO2, when measured as a fraction of CO2 in expired gas, that is at least 0.3 percentage points as suggested by Orr, in order to provide a sufficient difference in etCO2 to allow for accurate differential Fick calculations to be performed; see also Fisher para [0141], which teaches that a change in 1.7% etCO2 was known to be particularly desirable and thus obvious to an artisan before the effective filing date of the claimed invention to utilize in the method of Orr in order to provide sufficient measurement resolution and to minimize discomfort to the patient (Fisher para [0141]);
effecting a second change in effective ventilation of the subject within said phase of increased or decreased ventilation, wherein the second change in effective ventilation causes the phase to comprise at least a second breath (e.g. the breath with a tidal volume of 600 ml in para [0053]) that is different in volume than the first breath (it is at least 10 mL greater in volume) and adapted to cause the level of expired CO2 to assume a substantially steady state during at least two consecutive breaths (at the plateaus/near the peaks of the sinusoidal curve, see Fig. 2A in view of 9B and para [0053]; e.g. the first and second breath discussed above) of said phase of decreased or increased ventilation, such that a level of expired CO2, when measured as a fraction of CO2 in expired gas, does not deviate by more than 0.1 percentage points between the consecutive breaths (Fig. 2A in view of para [0053], where Fig. 2A depicts plateaus/peaks/valleys that show no substantial deviation between adjacent points, i.e. much less than 0.1% etCO2, such that, although the Examiner is unable to experimentally confirm the deviation at the peaks/valleys of the pattern of para [0053], it can be reasonably expected that the pattern of para [0053] inherently effects the same degree of steady state because it understood to be necessary for the calculations disclosed by Orr (see e.g. paras [0012-17]). In the alternative, if Applicant is able to objectively demonstrate that the pattern of para [0053] does not inherently result in a level of expired CO2, when measured as a fraction of CO2 in expired gas, that does not deviate by more than 0.1 percentage points between the consecutive breaths, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the method of Orr produces a steady state that does not deviate by more than 0.1 percentage points between consecutive breaths as suggested by Orr, in order to provide a sufficient degree of steadiness in the steady state to allow for accurate differential Fick calculations to be performed; see also Fisher para [0139], which, while directed to the steady state in the baseline, would have been understood by an artisan at the time of invention to teach ±~0.03% etCO2 as the goal for any Fick calculation steady state, including that of Orr).
While Orr further teaches breaths that are different in duration and/or volume (para [0028] in view of para [0053]), Orr does not disclose the variable-breath-volume method discussed above wherein the at least first breath for generating the substantial change in the level of expired CO2 is one single breath, which is then followed by breaths of a different volume, because the variable volumes of Orr are intended to produce gradual transitions between plateaus values for VCO2 and CaCO2 as discussed above. However, Fisher teaches that it was known in the art of calculating cardiac output using differential Fick techniques before the effective filing date of the claimed invention to utilize phases of decreased and increased ventilation comprising at least a first breath that is one single breath (one bolus breath, para [0141]) for generating a substantial change in the level of expired CO2 compared to a preceding breath (at baseline), and at least a second breath (subsequent delivery of test gas for the remainder of the cycle or predefined time or number of breaths) being different than the first breath, for causing the level of expired CO2 to assume the substantially steady state (bottom view of Fig. 5a; e.g. paras [0056-57], [0128], [0141-142], [0161-164]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the transitions of Orr to include at least a first breath that is one single breath for generating a substantial change in the level of expired CO2 compared to a preceding breath, in combination with the at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired CO2 to assume the substantially steady state as taught by Fisher, in order to provide the predictable result of forcing the steady-state/plateau more quickly to ensure that the steady state/plateau is arrived at even within Orr’s shorter phases (Fisher, paras [0013-14]; rather than waiting for end-tidal CO2 to exponentially drift up to some second steady-state value…giving a bolus of CO2 to more acutely increase end-tidal CO2, Fisher para [0128]), so that the calculations using the values within said phases are more accurate.
Regarding claims 49 and 50, modified Orr teaches that the method of claim 34 is run on a computer (para [0062]), but Orr does not explicitly disclose a non-transitory, computer-readable data storage medium with an executable program, wherein the program instructs a processing unit to perform the method of claim 34, or a breathing apparatus comprising a control unit configured to control an operation of the breathing apparatus such that the subject is ventilated using the ventilation pattern of claim 34 and wherein the control unit is configured to perform the steps of the method of claim 34. However, as discussed above in the rejection of claim 34 as obvious over Fisher in view of Orr, Fisher demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to provide a non-transitory, computer-readable data storage medium with an executable program, wherein the program instructs a processing unit to perform a method, or a breathing apparatus comprising a control unit configured to control an operation of the breathing apparatus such that the subject is ventilated using a ventilation pattern and wherein the control unit is configured to perform the method. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Orr to include a non-transitory, computer-readable data storage medium with an executable program, wherein the program instructs a processing unit to perform the method of claim 34, or a breathing apparatus comprising a control unit configured to control an operation of the breathing apparatus such that the subject is ventilated using the ventilation pattern of claim 34 and wherein the control unit is configured to perform the steps of the method of claim 34 as taught by Fisher, in order to provide a standard means for performing and programing/enabling a system to perform the method.
Regarding claims 35 and 51, Orr in view of Fisher teaches the method of claim 34 and breathing apparatus of claim 50, wherein the modification of Orr by Fisher would have been further educated to include wherein each phase of decreased and increased ventilation comprises at least a first breath for generating a substantial change in the level of expired CO2 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired CO2 to assume the substantially steady state, because Orr further teaches using ventilation phases that are substantially the same and abbreviated to reduce the amount of time required to calculate cardiac output (paras [0028-32]), such that, in combination with Fisher’s teaching of forcing steady state (e.g. para [0142]), it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Orr in view of Fisher to include wherein both the phases of decreased and increased ventilation comprise at least a first breath for generating a substantial change in the level of expired C02 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired C02 to assume the substantially steady state as claimed, in order to force the steady state in both phases (i.e. have phases that are substantially the same) so as to achieve the steady state sooner in each phase and thus produce the expected result of reducing the length of time required to accurately calculate cardiac output by reducing the total time of the phases as further taught by Orr.
Regarding claims 39 and 54, Orr in view of Fisher teaches the method of claim 34 and breathing apparatus of claim 50, wherein Orr further discloses/teaches wherein the at least first and the at least second breath differ from a respective preceding breath in at least one of a duration of a pre-inspiratory pause, a duration of an end-inspiratory pause, and a tidal volume (para [0033]).
Regarding claims 40-42, Orr discloses OR Orr in view of Fisher teaches the method of claim 34, wherein an artisan before the effective filing date of the claimed invention would have been familiar with how adjustments of inspiratory pauses affect etCO2/mimic different CO2 delivery percentages, as evidenced by Orr para [0033], such that through routine experimentation, an artisan would have readily arrived at wherein a phase of decreased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is prolonged compared to any pre-inspiratory pause of the preceding breath, and/or a post-inspiratory pause which is prolonged compared to any post-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2 and wherein the at least second breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is shorter than the pre-inspiratory pause of the at least first breath in the phase of decreased ventilation, and/or wherein a phase of increased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of increased ventilation comprises a pre-inspiratory pause which is shortened compared to any pre-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2, in order to produce the expected results of producing the required difference in etCO2 between phases taught by Orr and to force the steady state within a phase as taught by Fisher.
Regarding claim 43, Orr in view of Fisher teaches the method of claim 34, wherein Orr further discloses/teaches wherein a phase of increased ventilation comprises the at least first breath and the at least second breath, wherein the at least second breath in the phase of increased ventilation is a breath of decreased tidal volume compared to the at least first breath in the phase of increased ventilation (para [0033]).
Regarding claims 44 and 55, Orr in view of Fisher teaches the method of claim 34 and breathing apparatus of claim 50, wherein the modification of Orr by Fisher would have been further educated to include (the steps of): 
measuring expired CO2 in expiration gases expired by the subject (measure the carbon dioxide concentration…exhaled by patient, Orr, para [0061]); elevated end-tidal CO2…measured, Fisher para [0142]) via a CO2 sensor (carbon dioxide sensor 14) (Orr Fig. 1, para [0061]; Fisher e.g. para [0142] in view of para [0056]), and
(the control unit configured for) using expired CO2 as control parameter, controlling the duration and/or volume of the at least second breath so as to obtain the substantially steady state level of expired CO2 (Fisher e.g. para [0142] in view of the teaching Orr to achieve the steady state by adjusting duration and/or volume rather than FICO2 and/or flow rate).  
Regarding claim 45, Orr in view of Fisher teaches the method of claim 34, wherein the modification of Orr by Fisher would have been further educated to include the step of: determining EPBF, cardiac output and/or the CO2 content of venous blood from a sequence of breaths comprising at least two breaths of substantially steady state within a phase of decreased ventilation and at least two breaths of substantially steady state within a phase of increased ventilation (Fisher para [0108] or [0128] in view of e.g. paras [0139] and [0143] in view of the discussion above).
Regarding claim 47, Orr discloses the method of claim 45, wherein the modification of Orr by Fisher would have been further educated to include wherein EPBF, the cardiac output and/or the CO2 content of venous blood is determined only from breaths during which the level of expired CO2 assumes a substantially steady state, or from a sequence of breaths in which breaths of substantially steady state are weighted more heavily than breaths of non-steady state (Fisher para [0108] or [0128] in view of e.g. paras [0139] and [0143] and the bottom view of Fig. 5a, further in view of the discussion above).

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Orr OR Fisher in view of Orr as applied to claim 34 above, and further in view of Kuck et al. (US 2005/0124907 A1; hereinafter “Kuck”).
Regarding claims 46 and 48, Orr discloses OR Fisher in view of Orr teaches the method of claim 34, but Orr OR Fisher in view of Orr is silent regarding the method further comprising the step of: determining ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired CO2 differ substantially, or from a sequence of breaths in which transient breaths are weighted more heavily than breaths of steady state.  However, Kuck demonstrates that it was well known in the art of non-invasive pulmonary parameter estimation before the effective filing date of the claimed invention to utilize the data from a differential Fick technique to determine ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired CO2 differ substantially (Kuck abstract, Figs. 2 and 5, paras [0011-19], [0028-29], [0071-72], [0084] and [0089]). Therefore, it would have been obvious to an artisan at the time of invention to modify the method of Orr OR Fisher in view of Orr to include the step of: determining ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired CO2 differ substantially, or from a sequence of breaths in which transient breaths are weighted more heavily than breaths of steady state as taught by Kuch, in order to utilize the data already collected by Orr OR Fisher in view of Orr to calculate another known/useful parameter to provide the expected result of aiding in the assessment of the subject’s health/medical condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785